Hocker, J.,
(concurring.)—I concur in the conclusions of Chief Justice Shackleford. A large number of cases have been examined by me (inclusive of those of our own court) rendered in states having statutes similar to our own, vis: New York, Wisconsin and California, and no one has been found which holds that facts such as those testified to* by Mr. Griffin are sufficient to give a title by adverse possession. They do not appear to be sufficiently notorious to put the true owner on notice that his land is being adversely held by some- one else. Mr. Griffin says that he used the land for getting fuel for himself which was used or sold in Pensacola, some miles from the land, or on a farm upon which he lived situated a half rhile from the land in dispute. He did not cut a tree from the land but used only dead wood. For aught that appears to the contrary he might have taken off the dead wood at night. The burden was on himself and wife to show by clear and satisfactory evidence a possession of . the property adverse to the true owner. To use the language of this court in Gould v. Carr, 33 Fla. 523, 15 South Rep. 259, “The adverse claimant must keep his flag flying, and present a hostile front to adverse possession. * * * It is something done by him. not merely that which is^ left undone by the owner that is to be considered. * * * Unless the adverse claimant is so in possession, of the land that he may at any time be sued as a trespasser the *570statute will not run in his favor.” In Gilbert v. Southern Land & Timber Co., 53 Fla. 319, 43 South. Rep. 754, we said: “Every presumption is in favor of a possession in subordination to the title of the true owner, and an- adverse possession as against such owner must be established by clear and positive proof.-” The Griffins cut 110 tree$, from the land, and so far as the evidence showis, left no sign upon it from which the owner might infer that it was' being held adversely to him by some one else.